              Case 2:21-cv-00605-EJY Document 12 Filed 06/11/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2
     District of Nevada
 3   Nevada Bar No. 14853

 4   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 5   160 Spear Street, Suite 800
     San Francisco, California 94105
 6   Telephone: (510) 970-4811
     Facsimile: (415) 744-0134
 7   E-Mail: allison.cheung@ssa.gov

 8   Attorneys for Defendant

 9

10

11                                   UNITED STATES DISTRICT COURT

12                                         DISTRICT OF NEVADA

13   MICHAEL LOWE,                              )
                                                )   Case No.: 2:21-cv-00605-EJY
14                 Plaintiff,                   )
                                                )   UNOPPOSED MOTION FOR EXTENSION OF
15          vs.                                 )   TIME TO FILE CERTIFIED
                                                )   ADMINISTRATIVE RECORD AND ANSWER;
16   ANDREW SAUL,                               )   DECLARATION OF JEBBY RASPUTNIS
     Commissioner of Social Security,           )
17                                              )   (FIRST REQUEST)
                   Defendant.                   )
18                                              )

19

20

21

22

23

24

25

26
               Case 2:21-cv-00605-EJY Document 12 Filed 06/11/21 Page 2 of 3




 1           Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2   his undersigned attorneys, hereby moves for a 60-day extension of time to file the Certified
 3   Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s

 4   Complaint are due to be filed by June 21, 2021.

 5           Defendant makes this request in good faith and for good cause, because the CAR, which must be

 6   filed with the Answer and is necessary to adjudicate the case, is not yet available. The public health

 7   emergency pandemic caused by COVID-19 has significantly impacted operations in the Social Security
     Administration’s Office of Appellate Operations (OAO) in Falls Church, Virginia, which is responsible
 8
     for producing the CAR that must be filed with the Answer, per 42 U.S.C. §§ 405(g) and (h). As detailed
 9
     in the attached declaration from Jebby Rasputnis, Executive Director of the OAO, beginning mid-March
10
     2020, OAO restricted physical access to the Falls Church building, which impacted the production of
11
     CARs because physical access was previously required to produce CARs. OAO has since developed and
12
     employed a new business process to produce CARs. Much of the difficulty in producing CARs stemmed
13
     from the old process of transmitting hearing recordings to vendors for transcription, how the vendors
14
     transcribed the recordings, and how the vendors provided the completed transcripts to OAO. OAO
15
     changed this process by reworking how the audio files are submitted, seeking additional vendor capacity,
16   and increasing in-house transcription capacity. With these changes, OAO is now able to produce more
17   than 700 transcripts a week, a significant increase over the pre-COVID-19 average of 300–400 hearing
18   transcripts a week.
19           Despite these improvements, OAO still faces a significant backlog of cases due to the combined
20   effects of pandemic-related disruption and a marked increase in district court filings (up almost 800 cases
21   per month, a 54% increase). Overall, the timeframe for delivering a CAR in an individual case has

22   improved, and the current average processing time is 139 days. Because of this, OAO is making progress

23   in its backlog of cases. At the end of January 2021, OAO had 11,109 pending cases. As of April 26,

24   2021, OAO had 8,853 pending cases, representing a decrease in our backlog of more than 2,250 cases

25   over the last nearly three months. OAO continues to work on increasing productivity by collaborating
     with our vendors and searching out and utilizing technological enhancements. Defendant asks this Court
26



     Unopposed Mot. for Ext.; No. 2:21-cv-00605-EJY   1
               Case 2:21-cv-00605-EJY Document 12 Filed 06/11/21 Page 3 of 3




 1   for its continued patience as OAO works to increase its efficiency and production of CARs, reduce the
 2   current backlog, and address rising court case filings. Counsel for Defendant further states that the Office
 3   of General Counsel (OGC) is monitoring receipt of transcripts on a daily basis and is committed to filing

 4   Answers as soon as practicable upon receipt and review of the administrative records.

 5           Given the volume of pending cases, Defendant requests an extension in which to respond to the

 6   Complaint until August 20, 2021. If Defendant is unable to produce the certified administrative record

 7   necessary to file an Answer in accordance with this Order, Defendant shall request an additional
     extension prior to the due date.
 8
             On June 10, 2021, the undersigned conferred with Plaintiff’s counsel, who has no opposition to the
 9
     requested extension.
10
             It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR
11
     and answer to Plaintiff’s Complaint, through and including August 20, 2021.
12

13
             Dated: June 11, 2021
14                                                         CHRISTOPHER CHIOU
                                                           Acting United States Attorney
15
                                                           /s/ Allison J. Cheung
16                                                         ALLISON J. CHEUNG
                                                           Special Assistant United States Attorney
17

18
                                                           IT IS SO ORDERED:
19

20

21

22                                                         UNITED STATES MAGISTRATE JUDGE

23                                                         DATED: June 11, 2021
24

25

26



     Unopposed Mot. for Ext.; No. 2:21-cv-00605-EJY   2
